 

Amendment Agreement to Consulting Agreement

Between

CurrencyWorks Inc. (Formerly ICOx Innovations, Inc.)

And

Swapan Kakumanu

Signed on January 21, 2020

 

Amendment Date: December 1, 2019

 

Consultant Agreement to be amended with

 

USD$1 per month instead of USD$5,000 per month

 

All other terms of the December 4th, 2018 Consulting Agreement remain in effect.

 

IN WITNESS OF THE ABOVE the parties have executed this Amendment Agreement with
effect from the date first written above.

 

CurrencyWorks Inc.

(Formerly ICOx Innovations, Inc.)

  Swapan Kakumanu           Per: /s/ Michael Blum   Per: /s/ Swapan Kakumanu  
Michael Blum     Swapan Kakumanu

 

 

 

 